EXHIBIT 10.2

 

OCCAM NETWORKS, INC.

 

FORM

OF

AMENDMENT TO THE CHANGE OF CONTROL SEVERANCE AGREEMENT

 

This Amendment to the Change of Control Severance Agreement (the “Amendment”) is
entered into as of September         , 2010, by and between Occam Networks, Inc.
(the “Company”) and [Name of Executive] (the “Executive”).

 

RECITALS

 

WHEREAS, the Company and Executive entered into that certain Change of Control
Severance Agreement, as amended and restated in December, 2008 (the
“Agreement”).

 

WHEREAS, the Company and Executive desire to amend the Agreement to reflect
certain changes to Executive’s severance benefits.

 

NOW, THEREFORE, the Company and Executive agree that in consideration of the
foregoing and the promises and covenants contained herein, the parties agree as
follows:

 

AGREEMENT

 

1.                                       Section 4(a)(i) of the Agreement is
hereby amended to read in its entirety as follows:

 

“(i)                               Severance Payment.  Executive will receive a
lump sum cash payment equal to twelve (12) months of the Executive’s annual base
salary (as in effect immediately prior to (A) the Change of Control or
(B) Executive’s termination, whichever is greater).”

 

2.                                       Section 4(a)(iii) of the Agreement is
hereby amended to read in its entirety as follows:

 

“(iii)                         Benefits.  The Company agrees to reimburse
Executive for premiums paid for the same level of group health coverage as in
effect for Executive on the day immediately preceding the date of termination;
provided, however, that (1) Executive constitutes a qualified beneficiary, as
defined in Section 4980(B)(g)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”); and (2) Executive elects continuation coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), within the time period prescribed pursuant to COBRA.  The Company
will continue to reimburse Executive for continuation coverage through the
earlier of (A) the date that is twelve (12) months following his

 

--------------------------------------------------------------------------------


 

or her termination, or (B) the date upon which Executive and Executive’s
eligible dependents become covered under similar plans.  Executive will
thereafter be responsible for the payment of COBRA premiums (including, without
limitation, all administrative expenses) for the remaining COBRA period.  COBRA
reimbursements shall be made by the Company to Executive consistent with the
Company’s normal expense reimbursement policy, provided that Executive submits
documentation to the Company substantiating his or her payments for COBRA
coverage.”

 

3.                                       Section 7(c) of the Agreement is hereby
amended to read in its entirety as follows:

 

“Continuance Period.  “Continuance Period” will mean the period of time
beginning on the date of the termination of Executive’s employment and ending on
the date that is twelve (12) months following the date of the termination of
Executive’s employment.”

 

4.                                       Full Force and Effect.  To the extent
not expressly amended hereby, the Agreement shall remain in full force and
effect.

 

5.                                       Entire Agreement.  This Amendment and
the Agreement constitute the full and entire understanding and agreement between
the parties with regard to the subjects hereof and thereof.

 

6.                                       Successors and Assigns.  This Amendment
and the rights and obligations of the parties hereunder shall inure to the
benefit of, and be binding upon, their respective successors, assigns, and legal
representatives.

 

7.                                       Counterparts.  This Amendment may be
executed in counterparts, all of which together shall constitute one instrument,
and each of which may be executed by less than all of the parties to this
Amendment.

 

8.                                       Governing Law.  This Amendment shall be
governed in all respects by the internal laws of California, without regard to
principles of conflicts of law.

 

9.                                       Amendment.  Any provision of this
Amendment may be amended, waived or terminated by a written instrument signed by
the Company and Executive.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
executed as of the date first set forth above.

 

 

[NAME OF EXECUTIVE]

 

OCCAM NETWORKS, INC.

 

 

 

 

 

 

 

 

 

Signature

 

Signature

 

 

 

[Name of Executive]

 

Jeanne Seeley

Print Name

 

Print Name

 

 

 

 

 

Chief Financial Officer

 

 

Print Title

 

--------------------------------------------------------------------------------